Citation Nr: 0018795	
Decision Date: 07/18/00    Archive Date: 07/25/00

DOCKET NO.  99-02 570	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a low 
back disorder.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. P. Simpson, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1964 to April 
1968.

The current appeal arose from a November 1997 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Houston, Texas.  The RO denied reopening the claim of 
entitlement to service connection for a low back disorder.

In June 2000, the veteran testified at a personal hearing 
before the undersigned Board of Veterans' Appeals (Board) 
Member.  A copy of the transcript of that hearing is of 
record.


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

The veteran has submitted a copy of the decision which shows 
he was granted Social Security Administration disability 
benefits in 1992.  In the decision, the Administrative Law 
Judge stated part of the veteran's disability was a severe 
back impairment.  

In the decision, he included a discussion of medical records 
that addressed the veteran's low back, which are not in the 
claims file.  

The RO should attempt to obtain these records, as it has been 
placed on notice of such records which may have a bearing on 
the veteran's petition to reopen the claim of entitlement to 
service connection for a low back disorder.  See Bell v. 
Derwinski, 2 Vet. App. 611 (1992).

Additionally, at the June 2000 Board hearing, the veteran 
testified he was seen in the 1970's and 1980's at the VA 
outpatient treatment centers in Port Arthur, Texas, for 
complaints of back pain.  He noted he had attempted to obtain 
the records himself, but had been unsuccessful.  Regardless, 
the Board finds the RO should attempt to obtain the records.

The Board notes that when the veteran submitted his petition 
to reopen the claim of entitlement to service connection for 
a low back disorder, he indicated the RO should obtain 
records from the VA outpatient clinic in Beaumont, Texas, and 
the VA Medical Center in Houston, Texas, from January 1, 
1969.  The record reflects the RO requested treatment reports 
from those two places from October 1, 1996.  The Board finds 
the RO should make another attempt to obtain records 
beginning in 1969 from those two places.

At the time of the June 2000 hearing, the veteran's 
representative submitted a VA outpatient treatment report, 
dated in July 1997, in which the examiner noted the veteran 
had been seen in 1981 at the VA Medical Center in Houston for 
back problems without a waiver.  See 38 C.F.R. § 20.1304(c) 
(1999).  However, the Board notes that such treatment report 
was already in the claims file, and thus the RO had already 
considered such evidence.  

Accordingly, the case is hereby REMANDED to the RO for the 
following action: 

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 
(1999).

2.  The RO should request from the VA 
Medical Center in Houston, Texas, and the 
VA outpatient clinics in Beaumont and 
Port Arthur, Texas, the VA outpatient 
treatment reports from January 1969 to 
the present and associate them with the 
claims file.  If the records from the 
1970's and 1980's cannot be obtained, 
that fact should be entered in the claims 
file.

3.  The RO should obtain from the Social 
Security Administration the complete 
records pertinent to the veteran's claim 
as well as the records relied upon 
concerning that claim.  If records 
pertaining to such claim and medical 
evidence utilized in processing such 
claim are not available, that fact should 
be entered in the claims file.

4.  The RO should review the claims file 
to ensure that all of the foregoing 
requested development has been completed 
and if it has not, the RO should 
implement corrective procedures.  Stegall 
v. West, 11 Vet. App. 268 (1998).

5.  The RO should readjudicate the issue 
of whether new and material evidence has 
been submitted to reopen the claim of 
entitlement to service connection for a 
low back disorder.  The Board notes that 
the RO should pay close attention to the 
decisions of Winters v. West, 12 Vet. 
App. 203, 206 (1999) (en banc) and Elkins 
v. West, 12 Vet. App. 209 (1999) (en 
banc) in determining whether new and 
material evidence has been submitted to 
reopen the claim of entitlement to 
service connection for a low back 
disorder.

If the benefit requested on appeal is not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case.  A reasonable period of time for a 
response should be afforded.  Thereafter, the case should be 
returned to the Board for further appellate review, if 
otherwise in order.  By this remand, the Board intimates no 
opinion as to any final outcome warranted.  No action is 
required of the veteran until he is notified by the RO.  



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


